TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00040-CR



                                Jimmy Lee Jackson, Appellant

                                                 v.

                                 The State of Texas, Appellee



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-04-0831-S, HONORABLE BARBARA WALTHER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              A jury found appellant Jimmy Lee Jackson guilty of possessing ephedrine and

anhydrous ammonia with intent to manufacture methamphetamine. See Tex. Health & Safety Code

Ann. § 481.124(a)(1), (2) (West Supp. 2004-05). The court assessed punishment for each count at

twenty years’ imprisonment.1

              Jackson’s court-appointed attorney filed a brief concluding that the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record demonstrating why there are no meritorious

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.


   1
     The indictment contained five counts. The State abandoned count five. The court granted
Jackson’s motion for a directed verdict of acquittal on counts one and two. Jackson was convicted
on counts three and four.
State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). Jackson received a copy of counsel’s brief and was advised of his right to examine the

appellate record and to file a pro se brief.

                Jackson did not file a pro se brief, but he did file a copy of his pro se motion for

appeal originally filed in the trial court. In this document, Jackson complains that he did not receive

effective assistance of counsel at trial. Jackson’s claim is based on assertions of fact not supported

by the record before us.

                We have reviewed the record, counsel’s brief, and Jackson’s motion for appeal. We

find nothing in the record that might arguably support the appeal. Counsel’s motion to withdraw is

granted.

                The judgments of conviction are affirmed.




                                               __________________________________________

                                               Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Affirmed

Filed: August 10, 2005

Do Not Publish




                                                  2